                                                             1   MELANIE D. MORGAN , ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A., as
                                                                 successor by merger to BAC Home Loans Servicing,
                                                             8   LP f/k/a Countrywide Home Loans Servicing, LP
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                      DISTRICT OF NEVADA
                                                            11     BANK OF AMERICA, N.A., as successor by            Case No.: 3:16-cv-00154-MMD-CBC
                                                                   merger to BAC HOME LOANS SERVICING,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                   LP f/k/a COUNTRYWIDE HOME LOANS
                                                                                                                     STIPULATION TO DISMISS WITH
                                                                   SERVICING, LP,
                      LAS VEGAS, NEVADA 89134




                                                            13                                                       PREJUDICE
AKERMAN LLP




                                                            14                         Plaintiff,
                                                            15     vs.
                                                            16
                                                                   HIGHLAND RANCH HOMEOWNERS
                                                            17     ASSOCIATION; LVDG LLC SERIES 141 a/k/a
                                                                   LVDG SERIES 141; THUNDER PROPERTIES,
                                                            18     INC.; ALESSI & KOENIG, LLC,
                                                            19
                                                                                      Defendants.
                                                            20

                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                               1
                                                                 49473826;1
                                                             1                Plaintiff Bank of America, N.A. (BANA) and defendants Highland Ranch Homeowners

                                                             2   Association, LVDG LLC Series 1141 a/k/a LVDG Series 141, Thunder Properties, Inc. and Alessi &

                                                             3   Koenig, LLC stipulate to dismiss all claims with prejudice, each party to bear its own attorneys' fees

                                                             4   and costs.

                                                             5    This the 2nd day of August, 2019.                    This the 2nd day of August, 2019.
                                                             6
                                                                  AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             7
                                                                   /s/ Jamie K. Combs                                   /s/ Timothy E. Rhoda
                                                             8    MELANIE D. MORGAN, ESQ.                              ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 4958
                                                             9
                                                                  JAMIE K. COMBS, ESQ.                                 TIMOTHY E. RHODA, ESQ.
                                                            10    Nevada Bar. No. 13088                                Nevada Bar No. 7878
                                                                  1635 Village Center Circle, Suite 200                9120 West Post Road, Suite 100
                                                            11    Las Vegas, Nevada 89134                              Las Vegas, Nevada 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    Attorneys for plaintiff Bank of America, N.A.,       Attorneys for defendants LVDG, LLC Series
                      LAS VEGAS, NEVADA 89134




                                                                  successor by merger to BAC Home Loans                141 and Thunder Properties, Inc.
                                                            13
AKERMAN LLP




                                                                  Servicing, LP f/k/a Countrywide Home Loans
                                                            14    Servicing, LP

                                                            15
                                                                  This the 2nd day of August, 2019.                    This the 2nd day of August, 2019.
                                                            16

                                                            17    LEACH KERN GRUCHOW ANDERSON SONG                     HOA LAWYERS GROUP, LLC

                                                            18     /s/ Karen M. Ayarbe                                  /s/ Steven Loizzi, Jr.
                                                                  GAYLE A. KERN, ESQ.                                  STEVEN LOIZZI, JR.
                                                            19    Nevada Bar No. 1620                                  Nevada Bar No. 10920
                                                                  KAREN M. AYARBE, ESQ.                                9500 W. Flamingo, Suite 204
                                                            20    Nevada Bar No. 3358                                  Las Vegas, Nevada 89147
                                                            21    5421 Kietzke Lane, Suite 200
                                                                  Reno, Nevada 89511                                   Attorneys for defendant Alessi & Koenig, LLC
                                                            22
                                                                  Attorneys for defendant Highland Ranch
                                                            23    Homeowners Association
                                                            24

                                                            25                                                         IT IS SO ORDERED.

                                                            26
                                                                                                                       ______________________________________
                                                            27                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                              August 2, 2019
                                                                                                                       DATED:_______________________________
                                                            28
                                                                                                                   2
                                                                 49473826;1
